 

 

 

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is made and entered into as of
the  25th day of October, 2010 and shall become effective on January 1, 2011
(the “Effective Date”), by and between Associated Estates Realty Corporation, an
Ohio corporation (the “Company”), and Martin A. Fishman, (the “Executive”).

RECITALS

A.        At the request of the President and CEO of the Company, on December
31, 2010, Executive intends to resign from his position of Vice President,
General Counsel and Secretary of the Company. 

B.          Following such resignation, the Company desires to employ Executive
in a senior advisory capacity in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

AGREEMENTS

1.         Certain Obligations Deriving From Resignation.  In consideration of
Executive’s resignation, on December 31, 2010, the Company shall pay executive
the sum of Four Hundred One Thousand Two Hundred Fifty Dollars ($401,250). As
additional consideration for such resignation, the Company shall pay Executive’s
2010 cash bonus and award restricted share grant(s) on the same date and in the
same amount that such cash bonus and restricted share grant(s) for 2010 would
have been paid and awarded and vested, as the case may be, if Executive would
not have resigned his position as Vice President and General Counsel and
Secretary.  The Company and Executive acknowledge and agree that the amounts set
forth in this Agreement, including, without limitation, the Other Benefits
(defined below),  represent the entire compensation package that Executive is
entitled to receive in respect of his employment with the Company for periods
from and after the Effective Date.

2.         Senior Advisor Position and Term. Subject to the terms and conditions
of this Agreement, the Company agrees to employ Executive as a senior advisor to
the Company.

3.         Senior Advisor’s Duties and Compensation.

(a) Executive’s duties as a senior advisor shall be any duties reasonably
requested of him by the President and CEO or the Company’s Board of Directors
that are appropriate for Executive’s knowledge and experience as a former
general counsel. Executive’s duties may include, by way of illustration,
supervising the Company’s insurance programs, administering the Company’s real
estate tax administration, HUD 2530 compliance and transitioning his former
responsibilities as general counsel and secretary.

 

1

 

--------------------------------------------------------------------------------

 


 

 

 

(b) Executive shall be expected to devote up to sixteen (16) hours per week in
the performance of such services, except for reasonable periods of illness and
usual vacation periods.  Such services may be provided by telephone and/or
electronic mail.

(c)  As compensation for Executive’s agreement to serve as a senior advisor, the
Company shall pay Executive at the rate of Two Hundred Thousand Dollars
($200,000) per year, payable in installments on the Company’s regular payroll
dates (“Senior Advisor Salary”).

(d)  The Company will reimburse Executive, upon submission of appropriate
vouchers and supporting documentation, for customary expenses incurred by
Executive in the performance of his duties under this Agreement in accordance
with the Company’s policies and procedures for reimbursement of such expenses,
as they may be amended from time to time or at any time. The Company shall also
pay the legal fees incurred by Executive in connection with the preparation,
negotiation, execution and delivery of this Agreement.

(e)  Executive and his eligible family members and dependents shall be entitled
to all of the full time employee benefits that he currently receives from the
Company pursuant to the Company’s policies and procedures for the provision of
employee benefits to eligible recipients, as they may be amended from time to
time or at any time, including, without limitation, all medical, health, and
insurance benefits.   After the Effective Date, Executive shall no longer have
the right to receive (i) annual contributions based upon a percentage of
compensation from the Company into the Associated Estates Realty Corporation
Supplemental Executive Retirement Plan (“SERP”); or (ii) new grants of
restricted stock or equity awards in respect of periods from and after the
Effective Date. Executive shall remain eligible to receive any restricted stock
or other equity awards and exercise options that were granted to him prior to
the Effective Date or in respect of calendar year 2010, but which vest after the
Effective Date (collectively, together with the SERP and the interests payments
that Executive is entitled to receive on the SERP, the “Other Benefits”). 

(f)   After the Effective Date, Executive may practice law, act as a consultant
and pursue other activities that are not in competition with the Company.
Executive shall not be subject to any non-competition limitations after the
Termination Date.

(g)   Executive agrees to observe and perform, in all materials respects, his
obligations under Section 5.6 of the operative document that memorializes the
SERP, a copy of which is attached to this Agreement as Exhibit “A”; provided,
that, the obligations set forth in Section 5.6(b) thereof shall not survive the
Termination Date.

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

(h)     SERP funds shall be distributed to Executive in accordance with and
subject to the terms of the SERP and any election he may have properly made
thereunder, it being understood that SERP funds that were contributed and vested
prior to January 1, 2005, shall be distributable as determined by the Committee
beginning within 30 days following Executive's retirement from the Company, and
that SERP funds that were contributed on or after January 1, 2005, shall be
distributed within 30 days following Executive’s separation from service under
the Plan (meaning generally a reduction in the level of services performed to
20% or less of Executive's average level of service during the preceding
36-month period), subject to a delay of six months if required by the terms of
Plan, and otherwise in accordance with Section 409A of the Internal Revenue
Code.  Until distributed, Company shall cause Executive’s SERP funds to accrue
interest at the rate of two (2%) percent, per annum after the Effective Date. 
Capitalized terms used in this Section that are not otherwise defined shall have
the meaning given to such terms in the SERP.

4.         Withholding.  The Company shall be entitled to withhold from amounts
payable to the Executive hereunder, any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold.  The
Company shall be entitled to rely upon the opinion of its legal counsel with
regard to any question concerning the amount or requirement of any such
withholding.

5.         Term and Termination.

(a)        Basic Term.  The Executive’s employment hereunder shall be for a term
(the “Term”) commencing on the Effective Date, and expiring on the date that is
the first to occur of (i) the date that is four (4) years after the Effective
Date; and (ii) the date of the termination of this Agreement pursuant to this
Section 5 (the “Termination Date”).

 (b)       Termination For Cause. The Company may terminate Executive’s
employment under this Agreement for “Cause” upon the occurrence of any of the
following circumstances:

(i) Executive is convicted of fraud or a felony;

(ii) Other than as a result of disability, Executive consistently fails to
perform his duties and responsibilities as specified in Section 3(a) and Section
3(b) above and the failure continues for thirty (30) days after the Company has
advised him in writing of that failure; or

(iii) Executive has materially breached any provision of this Agreement (other
than Section 3(a) or Section 3(b) above, as to any breach of which Section
5(b)(ii) would apply) and the breach has not been cured in all substantial
respects within thirty (30) days after the Company has advised him in writing of
the nature of the breach.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

If the Company notifies Executive that it is terminating his employment for
Cause under this Section 5(b), Executive will have the right to have the
justification for the termination determined by arbitration. Executive may
exercise this right by serving a written request for arbitration on the Company
within thirty (30) days after his receipt of notice of the termination for Cause
from the Company. Upon receipt of any such request for arbitration from
Executive, the Company will promptly request arbitration as provided in Section
10(d). Both the Executive and the Company will use all reasonable efforts to
facilitate and expedite any such arbitration and will act to cause the
arbitration to be completed as promptly as possible. During the pendency of the
arbitration, the Company will continue to pay and provide to the Executive all
compensation and benefits to which he is entitled during the continuation of his
employment under this Agreement (without regard to the purported termination of
that employment by the Company) (collectively, “Conditional Payments”). If at
any time during the pendency of any such arbitration the Company fails to pay
and provide all Conditional Payments to the Executive in a timely manner, the
Company will be deemed to have automatically waived whatever rights it then may
have had to terminate the Executive’s employment for Cause and the Company’s
notice of termination will be deemed to be automatically rescinded.
Notwithstanding anything to the contrary contained in this Section 5(b), if,
pursuant to an arbitration under Section 10(d), an arbitration panel determines
that Executive was not entitled to all or any portion of the Conditional
Payments, then Executive shall promptly reimburse such Conditional Payments to
the Company within thirty (30) days after the date upon which such arbitration
panel renders its award. 

(c)        Death or Disability. Executive’s employment under this Agreement will
terminate immediately upon his death. The Company may terminate Executive’s
employment under this Agreement immediately upon giving notice of termination if
Executive is totally disabled for an aggregate period of one hundred twenty
(120) days in any consecutive twelve (12) calendar months, or for ninety (90)
consecutive days.

(d)       Termination for Good Reason by the Executive. Executive may terminate
his employment under this Agreement for “Good Reason” if any of the following
circumstances occur:

(i) The Company materially changes the Executive’s duties and responsibilities
from those set forth in Section 3(a) and (b) above and the change has not been
rescinded to the Executive’s satisfaction within thirty (30) days after the
Executive has advised the Company in writing of dissatisfaction with the change;
and

 (ii) The Company materially breaches any of its other obligations under this
Agreement and the breach is not cured in all material respects within thirty
(30) days after the Executive has advised the Company in writing of the breach.

(e)        Without Cause by the Company. The Company may terminate Executive’s
employment under this Agreement at any time without Cause pursuant to written
notice provided to Executive not less than ninety (90) days in advance of such
termination.

(f)        Without Good Reason by Executive. Executive may terminate his
employment under this Agreement at any time without Good Reason pursuant to
written notice provided to the Company not less than ninety (90) days in advance
of such termination

 6.        Payments upon Termination.

4

 

--------------------------------------------------------------------------------

 


(a)        Upon Termination for Cause or Without Good Reason. If Executive’s
employment under this Agreement is terminated by the Company for Cause or by
Executive without Good Reason, the Company will pay and provide to Executive his
Senior Advisor Salary through the Termination Date to the extent not already
paid, and continue to provide Executive with his other benefits of employment
through the Termination Date; provided, that, such termination shall not affect
Executive’s right to receive the Other Benefits which Executive has received or
is otherwise entitled to receive from time to time or at any time in
consideration of his employment (whether vested or not vested) unless, pursuant
to the express terms and conditions of the programs, policies and procedures
established by the Company from time to time or at any time, in respect of the
administration of such Other Benefits (collectively, “Other Benefit Programs”),
independent grounds exist for the Company to revoke such Other Benefits. The
Company will pay any Senior Advisor Salary referred to in this paragraph to
Executive within thirty (30) days of the Termination Date. 

(b)        Upon Termination Without Cause or For Good Reason. If Executive’s
employment under this Agreement is terminated by the Company without Cause or by
Executive for Good Reason, the Company will pay and provide to Executive the
amounts and benefits specified in this Section 6(b) as follows:

(i)  Senior Advisor Salary payable to Executive for the entire Term, to the
extent not already paid. All such payments shall be made to Executive within
thirty (30) days of the Termination Date.

(ii) Continuing benefits at the levels specified in Section 3(e) through the
last date of the Term.

(iii) All Other Benefits owing to Executive shall be paid to Executive in
accordance with the terms of the Other Benefit Programs.

(c)        Upon Termination by Reason of Death. If Executive’s employment under
this Agreement is terminated by reason of his death, the Company will pay, or
cause to be paid, and provide, or cause to be provided, to Executive’s personal
representative and his family, as appropriate, the amounts and benefits as
follows:

(i) Executive’s Senior Advisor Salary for the then current payroll period
through the Termination Date. The Company will pay this amount to Executive’s
personal representative within thirty (30) days of the Termination Date.

(ii) Continuing benefits at the levels specified in Section 3(e) through the
first anniversary of the Termination Date.

(iii) All Other Benefits owing to Executive shall be paid to Executive in
accordance with the terms of the Other Benefit Programs.

(d)       Upon Termination by Reason of Disability. If Executive’s employment
under this Agreement is terminated following Executive’s disability, the Company
will pay, or cause to be paid to Executive or his family, as appropriate, the
amounts and benefits as follows:

(i) Fifty percent (50%) of Executive’s Senior Advisor Salary payable to
Executive for the entire Term, to the extent not already paid. The Company will
pay such amount to Executive or his family, as appropriate, within thirty (30)
days of the Termination Date.

            (ii) Continuing benefits at the levels specified in Section 3(e) of
this Agreement through the first anniversary of the Termination Date.

(iii) All Other Benefits owing to Executive shall be paid to Executive in
accordance with the terms of the Other Benefit Programs.

5

 

--------------------------------------------------------------------------------

 


 

 

 

 

7.         Interest in Assets.  Neither the Executive nor his estate shall
acquire hereunder any rights in funds or assets of the Company, otherwise than
by and through the actual payment of amounts payable hereunder; nor shall the
Executive or his estate have any power to transfer, assign, anticipate,
hypothecate or otherwise encumber in advance any of said payments; nor shall any
of such payments be subject to seizure for the payment of any debt, judgment,
alimony, separate maintenance or be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise of the Executive.

8.         Indemnification.

(a)        The Company shall provide the Executive (including his heirs,
personal representatives, executors and administrators) for the Term of this
Agreement with coverage under a standard directors’ and officers’ liability
insurance policy, at the Company’s sole cost and expense.

(b)        In addition to the insurance coverage provided for in paragraph (a)
of this Section 8, the Company shall protect, defend, hold harmless and
indemnify the Executive (and his heirs, executors and administrators) to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his serving
as a senior advisor or having been an officer of the Company (whether or not he
continues to be a senior advisor or an officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.

(c)        In the event the Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Company has agreed
to provide insurance coverage or indemnification under this Section 8, the
Company shall, to the full extent permitted under applicable law, advance all
expenses (including reasonable attorneys’ fees), judgments, fines and amounts
paid in settlement (collectively “Expenses”) incurred by the Executive in
connection with the investigation, defense, settlement, or appeal of any
threatened, pending or completed action, suit or proceeding, subject to receipt
by the Company of a written undertaking from the Executive:  (i) to reimburse
the Company for all Expenses actually paid by the Company to or on behalf of the
Executive in the event it shall be ultimately determined that the Executive is
not entitled to indemnification by the Company for such Expenses; and (ii) to
assign to the Company all rights of the Executive to indemnification, under any
policy of directors’ and officers’ liability insurance or otherwise, to the
extent of the amount of Expenses actually paid by the Company to or on behalf of
the Executive.

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

            9.         Release. Except with respect to claims, demands, actions
or courses of action arising as a result of the failure of either the Company or
Executive to observe and perform their respective obligations under this
Agreement and the benefits payable to Executive under the SERP upon his
retirement, death, or disability (which claims and benefits are expressly
excluded from the release set forth in this Section (9), each of the Company and
Executive, for himself and itself (as the case may be) and on behalf of their
respective officers, directors, shareholders, affiliates, employees and its and
their respective successors, assigns, heirs and legal representatives (as the
case may be), hereby unconditionally and irrevocably releases, and forever
discharges and waives the right to directly or indirectly initiate or continue
any claim, demand, action or course of action against the other, whether now
known or unknown, suspected or unsuspected, based on, arising out of or in
connection with the employment relationship between the Executive and the
Company.

10.       General Provisions.

(a)        Successors; Assignment..  This Agreement shall be binding upon and
inure to the benefit of the Executive, the Company and his and its respective
personal representatives, successors and assigns, and any successor or assign of
the Company shall be deemed the “Company” hereunder.  The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

(b)        Entire Agreement; Modifications.  This Agreement constitutes the
entire agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral.  Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by the Executive and the Company.

(c)        Enforcement and Governing Law.  The provisions of this Agreement
shall be regarded as divisible and separate; if any of said provisions should be
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected
thereby.  This Agreement shall be construed and the legal relations of the
parties hereto shall be determined in accordance with the laws of the State of
Ohio without reference to the law regarding conflicts of law.

(d)       Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
the Executive within thirty (30) miles from the location of the Company, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Executive shall be entitled to seek
specific performance of his right to be paid through the Termination Date during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.

(e)        Legal Fees.  All reasonable legal fees paid or incurred by the
Executive or the Company (as the case may be) pursuant to any dispute or
question of interpretation relating to this Agreement shall be paid or
reimbursed by (i) the Company, if the Executive is successful on the merits
pursuant to a legal judgment, arbitration or settlement or (ii) the Executive,
if the Company is successful on the merits pursuant to a legal judgment,
arbitration or settlement.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

(f)        Waiver.  No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party, shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.

(g)        Notices.  Notices pursuant to this Agreement shall be in writing and
shall be mailed  or sent  by Federal Express for next day business delivery to
the parties as follows: if to the Company, addressed to the principal
headquarters of the Company, attention:   President and CEO; or, if to the
Executive, to the address set forth below the Executive’s signature on this
Agreement, or to such other address as the party to be notified shall have given
to the other. Notice by mail shall be deemed given when received; and shall be
mailed by United States registered or certified mail, return receipt requested,
postage prepaid. Notices by Federal Express shall be deemed effective upon
receipt.

(h)        No Set-Off; No Obligation to Seek Other Employment or to Otherwise
Mitigate Damages. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations under this Agreement
will not be affected by any set-off, counterclaim, recoupment, defense, or other
claim whatsoever that the Company or any of its subsidiaries may have against
Executive; provided, that, the Company may set-off against (i) legal fees that
it is entitled to receive from Executive pursuant to the express terms and
conditions of Section 10(e) and (ii) Conditional Payments that it is entitled to
receive from Executive pursuant to the express terms and conditions of the last
sentence of Section 5(b). Executive will not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. The amount of any payment provided for under this
Agreement will not be reduced by any compensation or benefits earned by
Executive as the result of employment by another employer or otherwise after the
Effective Date. Neither the provisions of this Agreement nor the making of any
payment provided for under this Agreement, nor the termination of the Company’s
obligations under this Agreement, will reduce any amounts otherwise payable, or
in any way diminish Executive’s rights, under any Other Benefit Programs of the
Company, unless, pursuant to the express terms and conditions of the programs,
policies and procedures established by the Company from time to time or at any
time, in respect of the administration of such Other Benefit Programs,
independent grounds exist for the Company to reduce or diminish such Other
Benefits. 

 

8

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first

 

EXECUTIVE

 

COMPANY

 

 

Associated Estates Realty Corporation

/s/ Martin A. Fishman

 

 

By:/s/ Jeffrey I. Friedman

Martin A. Fishman

 

Name:  Jeffrey I. Friedman

 

 

Title:  President and CEO

Address:

 

 

27999 Fairmount Boulevard
Pepper Pike, Ohio  44124

 

 

 

 

9

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

Section 5.6 of the ASSOCIATED ESTATES REALTY CORPORATION SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (Restated)

5.6               Nondisclosure, Noncompetition, Noninterference, and Forfeiture
for Cause.  Notwithstanding any provision of the Plan to the contrary, as a
condition for receipt of any benefit under the Plan by a Participant or his
Beneficiary, the Participant shall:

                                (a)                        At all times hold in
strictest confidence and not disclose to any person, firm, corporation,
partnership, proprietorship, or other entity, or use for his own benefit or on
his own behalf, confidential data, marketing strategies (including customer
lists), trade secrets, and other confidential information of the Company or the
Related Company of any kind, including, without limitation, any and all manuals,
designs, technical information, reports, customer information, sales records,
contracts, books of accounts, financial information, business plans, pricing
information, computer programs, information relating to the current or future
operation of the business of the Company or any Related Company, acquisition and
divestiture plans, analysis or strategies, research of any kind, and any
information material to the present or future competitive, operating, financial,
legal, or regulatory position of the Company and any Related Company or
concerning the business or affairs of the Company or any Related Company.

 

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

(b)                        Not, during the person of his employment with the
Company and all Related Companies and for two years thereafter, without the
prior written consent of the Company, either directly or indirectly, perform any
advisory or consulting services for, operate or invest in (other than not more
than one percent of the stock in a publicly-held corporation which is traded on
a recognized securities exchange or over-the-counter), be employed by or an
independent contractor of, or be a director, partner, or officer of, or
otherwise become associated with in any capacity, any person, firm, corporation,
partnership, proprietorship, or other entity which develops, sells, distributes,
or performs products or services in competition with any products or services
developed, sold, distributed, or performed by the Company or any Related
Company.

(c)             Not, during the period of his employment with the Company and
all Related Companies and for two years thereafter, without the prior written
consent of the Company, directly or indirectly, induce or attempt to induce any
employee, agent, or other representative or associate of the Company or any
Related Company to terminate its relationship with the Company or Related
Company or interfere with the relationship between the Company or a Related
Company and any of their employees, agents, representatives, suppliers,
customers, or distributors.

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

(d)                        Not, at any time, make any statements, whether
written, oral, or otherwise, which are negative or disparaging of the Company or
any Related Company, or of the officers, directors, or shareholders of the
Company or any Related Company; provided, however, that this paragraph (d) shall
not prohibit the Participant from pursuing in good faith any non-frivolous, bona
fide cause of action the Participant has against the Company or any Related
Company.

Paragraph (a) of this Section 5.6 shall not:  (i) apply to any data, trade
secret, or information which is or becomes generally available to or known by
the public order than as a result of disclosure by a Participant, (ii) restrict
the Participant during the period of his employment with the Company or a
Related Company from disclosing any date, trade secret, or information in the
furtherance of the business and affairs of the Company or a Related Company when
such disclosure is authorized by the President of the Company, or (iii) restrict
the Participant from disclosing any data, trade secret, or information which he
is required to disclose under applicable law or regulation or by an order of a
governmental agency or court.  In the event a Participant shall engage in any
action prohibited by this Section 5.6, shall breach any provision of an
employment agreement then in effective between the Participant and the Company
or a Related Company, or shall be terminated from employment by the Company or a
Related Company for cause, including on account of any violation of the
Company’s standards of conduct as set forth in the Company’s Employee Handbook,
all as determined by the Committee, the Participant shall, notwithstanding any
provision of the Plan to the contrary, forfeit any amount then credited to his
SERP Account, and neither the Participant nor his Beneficiary shall be entitled
to any subsequent benefit or payments under the Plan. 3

 

--------------------------------------------------------------------------------

 

 